DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/14/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Liu on 09/22/2021.
The application has been amended as follows: Claim 1 is amended to recite:	A low-voltage circuit protection device, comprising: 	at least one outer conductor section from an outer conductor supply terminal of the low-voltage circuit protection device to an outer conductor load terminal of the low-voltage circuit protection device; 	a neutral conductor section from a neutral terminal of the low-voltage circuit protection device to a neutral load terminal of the low-voltage circuit protection device; ,	wherein the semiconductor circuit arrangement is configured to lower the output voltage of the low-voltage circuit protection device to 45 - 50 V AC and 110 - 120 V DC.Claims 2 and 3 are cancelled.
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-16 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the semiconductor circuit arrangement is configured to lower the output voltage of the low-voltage circuit protection device to 45-50 V AC and 110-120 V DC. Regarding claim 1, Niehoff U.S. Patent Application 2017/0163023 (hereinafter “Niehoff”) teaches a low-voltage circuit protection device (refer to fig.1), comprising: at least one outer conductor section (implicit)(refer to Lin and Lout)(fig.1) from an outer conductor supply terminal of the low-voltage circuit protection device (i.e. Lin)(fig.1) to an outer conductor load .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839